Title: From Elizabeth Smith Shaw Peabody to Abigail Smith Adams, 18 August 1801
From: Peabody, Elizabeth Smith Shaw
To: Adams, Abigail Smith



My Dear Sister—
Atkinson August 18th— ca. 1801

The night before, our Exhibition I received your kind letter, which indeed sunk my spirits, as you can well suppose. My poor sick Son!—I had heard he had been ill, but was much better—& I hoped as I heard nothing from any one, that he had gotten quite well.
I write to let him know that it is the joint request of Mr Peabody & myself that he would come & endeavour to revisit in the good air of Atkinson—Perhaps Mr. Adams would be willing to take him in the Chaise with him, when he comes, as I judge it cannot be long first—I am sure if I had known how bad he had been, I should not have been easy without attending him—for my dear Children are one of my first Objects, where duty leads—& nature cheerfully follows—
I have had a tedious week, & I write now in the midst of Company who have been to see their Children, & are like a flock of birds round me, without the regularity of Birds of Passage—Few of my Boarders will leave me this vacation—The Ladies I intend shall go home, at the close of the Fall Season—But I hope to visit Quincy, if my Son gets well.—Oh my dear Brother and Sister how good you are—
May the blessings of heaven rest upon you, my beloved Friends—& smooth the pillow of age, is the wish of Your Sister 

E—PeabodyMy Dear Son,
Do not be discouraged. I know this sickness is a sad thing to your rise in buisness, but it may make you more careful of your health, & convince you more effectually of its importance, & of your dependance upon your heavenly Father, for his Blessings upon your exertions—I sincerely hope, & trust that they will be such as your conscience can approve upon a sick bed—Sick beds are searchers of the heart—May your health be perfected, is the sincere & ardent wish of your affectionate Mother, in great haste—
E .Peabody